Citation Nr: 1438091	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to in-service dental surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to March 1981 and from April 1984 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for migraine headaches.

The Veteran testified before the Board at a video-conference hearing at the RO in December 2011.  A transcript of the hearing has been associated with the claims file.

This matter was before the Board in July 2012, where it was remanded for further development.


FINDING OF FACT

Migraine headaches did not have their onset during active service and are not otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in January 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  As previously noted, this matter was remanded by the Board in November 2012 for further development which included obtaining all outstanding treatment records for migraine headaches and providing the claimant a VA examination.  Pursuant to the remand directives, all outstanding treatment record has been associated with the claims file.

Additionally, the Veteran was provided a VA examination in June 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
	
There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his migraine headaches are the result of an in-service dental surgery.

Service treatment records (STRs) are negative for complaints, treatment, or diagnosis of migraine headaches.  The records demonstrate that the Veteran had a surgical procedure in July 1979; however, they do not indicate complications resulting from the procedure.  Notably, the Veteran's June 1980 and September 1994 separation examinations are negative for complaints of migraine headaches.  Moreover, in the 1980 Report of Medical History, the Veteran denied frequent or severe headaches.

Private treatment records first note complaints of headaches in October 2007.  At that time, the Veteran reported a history of headaches following a jaw surgery.

At the December 2011 Board video-conference hearing, the Veteran stated that he had had migraine headaches since his in-service surgery.  He stated that he reported the headaches to his military doctors and was told to take Motrin.  He further reported that his headaches continued during his second period of military service.

Following remand from the Board, the Veteran was afforded a VA examination in November 2012.  After a review of the claims file and examination of the Veteran, the examiner determined that the claimant's migraine headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of her opinion, the examiner noted that a review of the STRs did not reveal any complaints of headache pain before, during or after the dental surgery.  On his discharge examinations, he did not endorse complaints of headache.  Medical records are silent for complaints of headaches in the decade after surgery as well as in the year after discharge from active duty.  The examiner further noted that medical literature published in peer-reviewed medical journals has not established a causal link between migraine headaches and the surgery performed on the Veteran.

The Veteran provided an opinion from a private physician dated in April 2013.  The private physician determined that the migraine headaches more likely than not started during active duty; however, the private physician failed to provide a rationale to support his opinion.

Additionally, the Veteran submitted an opinion from his treating physician dated in April 2013.  The treating physician determined that the Veteran has had prostrating migraine headaches for many years.  The onset was reported to be immediately following jaw surgery in 1979.

Analysis

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for migraine headaches, to include as secondary to an in-service dental surgery.

The Veteran has asserted that he has had headaches since active service.  Although the Veteran is competent to report headaches, the Board does not find his assertions of headaches since service credible.  In this regard, STRs are negative for complaints, treatment, or findings of migraine headaches.  The Veteran failed to report headaches at the time of separation from active service and he specifically denied frequent or severe headaches on the Report of Medical History obtained at discharge in June 1980.  The first report of headaches was in private treatment records dated in October 2007, eight years after military service.  As such, the Board finds that the Veteran's assertions are not supported by the contemporaneous medical evidence and are therefore not credible.

There are several medical opinions bearing on the question of whether there is a link between the Veteran's migraine headaches and military service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board has taken all medical opinions of record into consideration and finds the November 2012 VA examiner's opinion more probative than the private and treating physicians' opinions.  In this regard, the VA examiner's opinion was based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).

Conversely, the private physician did not provide a rationale to support the opinion rendered.  Additionally, his opinion was based on inaccurate statements as the opinion indicated that migraine headaches were noted on the Veteran's retirement examination, which is not supported by the contemporaneous record.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, the opinion is not adequate to determine service connection.

The opinion provided by the Veteran's treating physician was predicated on the Veteran's report of headaches that began in service and that have been continuous since service.  As previously noted, the Board has found the Veteran's statements not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Moreover, it does not appear that he had access to the Veteran's claim file.  In this regard, the examiner failed to recognize that there were no complaints of or treatment for migraine headaches during service or for many years after service.  He also failed to comment on the normal separation examinations in June 1980 and September 1994 and the Veteran's denial of frequent or severe headaches.  As such, the opinion is assigned limited probative weight.

The probative evidence of record does not support the Veteran's assertion that his migraine headaches are etiologically related to active service.  The absence of any complaints of or treatment for the conditions in service, or a diagnosis or treatment for many years after service, and the negative etiological opinion provided by the VA examiner weighs against the claim.  Therefore, direct service connection is not warranted.

As noted, secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

The Veteran has no service-connected disabilities related to his in-service dental surgery.  Thus, service connection for migraine headaches, secondary to an in-service dental surgery disability cannot be granted.  38 C.F.R. § 3.310.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for migraine headaches, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for migraine headaches is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


